Citation Nr: 1113703	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  06-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as secondary to service-connected hypertension.  

2.  Entitlement to a rating in excess of 10 percent for hypertension.  

3.  Entitlement to an increased rating for lumbosacral strain with degenerative changes, status post discectomy, evaluated as 20 percent disabling prior to September 23, 2002, and as 40 percent disabling therefrom.  

4.  Entitlement to an increased rating for degenerative changes of the cervical spine, evaluated as noncompensable prior to September 23, 2002, and as 20 percent disabling therefrom.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to November 1979 and from February 1981 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2003, May 2004, and January 2005 rating determinations by several Department of Veterans Affairs (VA) Regional Offices (ROs).  

In a July 2003 rating determination, the Washington, DC, RO increased the Veteran's disability evaluation for his lumbosacral spine disorder from 20 to 40 percent and the cervical strain disorder from noncompensable to 20 percent disabling.  Thereafter, the Veteran perfected his appeal on these issues.  

In March 2004 and May 2004 rating determinations, the Pittsburgh, Pennsylvania, RO denied a compensable disability evaluation for hypertension.  However, in a September 2005 rating determination, the Pittsburgh RO granted a 10 percent disability evaluation for hypertension with an effective date of July 22, 2003, 
the date of the Veteran's request for an increased evaluation.  Thereafter, he perfected this issue for appeal.  

In a January 2005 rating determination, the Pittsburgh RO denied service connection for DM.  Thereafter, the Veteran perfected this issue for appeal.  

A telephone conference was held at the Pittsburgh RO in October 2009.  A transcript of the hearing is of record.  

The Pittsburgh RO has assumed jurisdiction for all issues.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

With regard to his claims for increased evaluations for cervical and lumbosacral disorders, the Board notes that at his October 2009 hearing, the Veteran indicated that the symptomatology associated with each disorder had increased in severity.  Specifically, he reported that he was having numbness and tingling in his legs and arms.  He also noted that he had been using a back brace for the past three years.  He specifically indicated that his back was "giving (him) more trouble."

The Veteran's representative, in his February 2011 written argument, indicated that the last comprehensive VA examination performed on the Veteran referable to the cervical and lumbar spine occurred in March 2006.  He noted that the Veteran contended that the examination was too old to accurately assess the current level of disability involving his neck and back.  He indicated that the Veteran should be afforded an additional VA examination as his back and neck disorders had worsened since the last VA examination.  In this regard, VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, in light of the above, an additional VA examination to determine the current severity of the lumbar and cervical spine disabilities is warranted.  

With respect to the claim of entitlement to an increased evaluation for hypertension, the Veteran's representative, in his February 2011 written argument, requested an additional VA examination.  He noted that the last comprehensive VA examination pertaining to hypertension had been performed in January 2004 and that the results of such examination did not reflect the current severity of the Veteran's hypertension.  While a worsening of hypertension may not involve lay-observable symptomatology, the Board will resolve doubt in the Veteran's favor and honor the request for a new examination.

Regarding the claim of service connection for DM, the record reflects a current diagnosis.  Moreover, the Veteran has expressed his belief that his service-connected hypertension has caused or aggravated his current DM.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.   See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

It is noted that 38 C.F.R. § 3.310 was revised during the course of the Veteran's appeal. See 71 Fed. Reg. 52747 (September 7, 2006). When a regulation or statute is revised during the course of an appeal, the Board generally must determine which version should be applied and/or the respective time periods for application of the respective versions. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. This depends on whether the revision is to be given retroactive effect.

Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. See 38 C.F.R. § 3.310(b) (2007-2009). However, this requirement was not contained in prior versions of the regulation. See 38 C.F.R. § 3.310 (2006).

The revised version of § 3.310 arguably places burdens on the claimant more onerous than those of the unrevised version. There is no indication that the revision was meant to have a retroactive effect. Therefore, the pre-amended version of the regulations is to be applied in this case.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

Based upon the above, a VA examination to determine the etiology of any current DM is warranted.  

As this matter is in remand status, the Veteran should be requested to identify all facilities, both VA and private, where he has received treatment from October 2009 to the present.  Following receipt of authorization of the Veteran where necessary, the RO should obtain these records and associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all treatment facilities where he has received treatment for any of the claim disorders since October 2009.  Following receipt of proper authorization from the Veteran, where necessary, obtain and associate with the claims folder copies of all treatment records from those facilities identified by the Veteran.  Copies of all treatment records from any identified VA facility should be obtained and associated with the claims folder regardless of receipt of authorization from the Veteran. 

2.  Schedule the Veteran for VA orthopedic and neurological examinations to determine the symptoms and severity of his service-connected lumbosacral strain with degenerative changes, status post discectomy; and degenerative changes of the cervical spine.  The claims file should be made available to the examiner(s) and the examiner(s) are requested to review the entire claims file in conjunction with the examination and note such review.

All tests and studies deemed necessary by the examiner(s) should be performed.  The examiner(s) should report the range of motion of the cervical and thoracolumbar spines in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner(s) should report if there is evidence of ankylosis.  The examiner(s) should describe the frequency and length of any incapacitating episodes (e.g., requiring bedrest) in the past year.  Additionally, any ankylosis of the lumbar or cervical spine should be noted.

The examiner(s) should note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete. If there is no nerve involvement, the examiner(s) should so state.

Complete detailed rationale should be given for all opinions and conclusions expressed.

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected hypertension.  The claims folder should be made available to the examiner for review and the examiner should note such findings in the report.  All indicated tests and studies are to be performed, including serial blood pressure readings, and all findings are to be reported in detail.

4.  The Veteran should be scheduled for a VA examination to determine the etiology of any current DM.  The claims folder should be made available to the examining physician for review and such review should be noted.

The examiner should offer an opinion on the following questions: a) Is it at least as likely as not (50 percent probability or greater) that any DM, if found, is related to the Veteran's period of active service? b)  If not, is it at least as likely as not that the Veteran's service-connected hypertension caused or aggravated (permanently worsened) any current DM?  The examiner should provide rationales for these opinions.

5.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case, to include the pertinent laws and regulations governing secondary service connection and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


